17-2554-ag
Estate of Andrew J. McKelvey v. Commr. of Internal Revenue


                             UNITED STATES COURT OF APPEALS 
                                             
                                 FOR THE SECOND CIRCUIT 
        
                                                    August Term 2017 
                                                                   
         Argued:  June 5, 2018                                    Decided: September 26, 2018 
                                                                   
                                                    Docket No. 17‐2554 
                                                                   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
ESTATE OF ANDREW J. MCKELVEY, Deceased,  
Bradford G. Peters, Executor, 
 
                   Petitioner – Appellee, 
                    
v. 
 
COMMISSIONER OF INTERNAL REVENUE, 
 
                   Respondent – Appellant.  
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
Before:  NEWMAN, CABRANES, and CARNEY, Circuit Judges. 
          
         Appeal  from  the  May  22,  2017,  decision  of  the  United  States  Tax  Court 

rejecting  the  claim  of  the  Commissioner  of  Internal  Revenue  that  the  Estate  of 

Andrew J. McKelvey owed $41 million in taxes with respect to McKelvey’s 2008 

income tax return for omitting what the Commissioner alleged were short‐ and 



                                                      1 
        
long‐term capital gains arising from the execution of new contracts extending the 

valuation dates of two variable prepaid forward contracts. 

      Decision reversed, and case remanded for (1) determination, in light of this 

opinion,  of  whether  the  termination  of  obligations  that  occurred  when  the  new 

contracts  were  executed  resulted  in  taxable  short‐term  capital  gains,  and  (2) 

calculation  of  the  amount  of  long‐term  capital  gains  that  resulted  from  the 

constructive  sales  of  the  collaterized  shares.  Judge  Cabranes  concurs  with  a 

separate opinion. 

                                 Clint  A.  Carpenter,  (David  A.  Hubbert,  Deputy 
                                        Asst.  Atty.  General,  Gilbert  S.  Rothenberg, 
                                        Joan  I.  Oppenheimer,  on  the  brief),  Tax 
                                        Division,  Appellate  Section,  U.S.  Dep’t.  of 
                                        Justice,  Washington,  D.C.,  for  Respondent‐
                                        Appellant  Commissioner  of  Internal 
                                        Revenue. 
                                  
                                 Mark D. Lanpher, (Robert A. Rudnick, Kristen M. 
                                        Garry,  on  the  brief),  Shearman  &  Sterling 
                                        LLP,  Washington,  D.C.,  for  Petitioner‐
                                        Appellee Estate of Andrew J. McKelvey. 

                              
JON O. NEWMAN, Circuit Judge: 

      This  appeal  concerns  somewhat  unusual  financial  instruments  known  as 

variable prepaid forward contracts (“VPFCs”). A VPFC is an agreement between 

a  short  party  (typically,  the  shareholder  of  a  large  quantity  of  low‐basis, 

                                               2 
       
appreciated stock) and a long party (typically an investment bank). The long party 

agrees to pay the shareholder a substantial sum of money equal to the value of the 

stock discounted to present value. In exchange, the shareholder agrees to deliver 

to the long party on a specified settlement date up to a maximum number of shares 

of stock (or their cash equivalent), the exact number to be determined by the price 

of the shares on a specified valuation date. The short party also agrees to secure its 

delivery  obligation  with  the  maximum  number  of  shares  to  be  delivered  at 

settlement.  A VPFC usually sets a floor price and a cap price that limit the number 

of shares to be delivered in the event that the share price on the valuation date is 

below  the  floor  price,  above  the  cap  price,  or  between  them.  The  issues  on  this 

appeal arise because a shareholder, after executing two similar VPFCs with two 

financial institutions, paid substantial sums of money to each institution to obtain 

an extension of the settlement date and, more significantly, the valuation date. 

       There  are  two  precise  issues.  The  first  is  whether,  with  respect  to  each 

contract, the extensions resulted in a short‐term capital gain. The Commissioner 

of  Internal  Revenue  (“Commissioner”)  contends  that  a  short‐term  capital  gain 

occurred  because  either  (1)  the  extension  of  the  valuation  date  resulted  in  an 

exchange  of  property  with  a  more  valuable  new  contract  replacing  the  original 



                                                 3 
        
contract  or  (2)  a  termination  of  the  delivery  obligation  occurred  because  the 

obligation in the first contract to deliver shares on the original settlement date was 

extinguished. 

      The second issue is whether, with respect to each contract, the extension of 

the  valuation  date  also  resulted  in  a  long‐term  capital  gain.  The  Commissioner 

contends that the execution of each new contract resulted in a constructive sale of 

the shares pledged as collateral to secure the obligation of the new contract. His 

reason for this claim is that, on the date of the new contract, the share price of the 

stock pledged as collateral was so far below the floor price that there was no more 

than a fifteen and thirteen percent probability, respectively, for each contract that 

the share price would reach that floor price and therefore, under each contract, the 

shareholder would almost certainly be required to deliver the maximum number 

of collateralized shares. As a result, the Commissioner contends, the number of 

shares to be delivered at settlement was “substantially fixed” within the meaning 

of 26 U.S.C. § 1259(d)(1) on the date of each new contract, resulting in a long‐term 

capital gain on shares constructively sold. 

      These rather esoteric issues arise on an appeal by the Commissioner from 

the May 22, 2017, decision of the United States Tax Court (Robert P. Ruwe, Judge) 



                                               4 
       
rejecting  the  Commissioner’s  claims  to  collect  $41,257,103  from  the  estate  of 

Andrew J. McKelvey (“Estate”) for both short‐ and long‐term capital gain taxes 

alleged to have been incurred by the decedent in 2008.  

                                      Background 

      McKelvey, who died on November 27, 2008, was the founder and principal 

shareholder of Monster Worldwide, Inc. (“Monster”), a publicly traded company 

that maintains a website, monster.com, which helps job‐seekers find jobs. In 2007, 

McKelvey executed two VPFCs, one with Bank of America, N.A. (“BofA”) as long 

party and another with Morgan Stanley & Co. International plc (“MSI”) as long 

party. 

      The BofA VPFC. Under the BofA contract, which became effective September 

11, 2007, BofA agreed to pay McKelvey $50,943,578.31 on September 14, 2007; he 

agreed to pledge 1,765,188 shares of Monster stock to secure his obligation to BofA; 

and he agreed to deliver to BofA up to 1,765,188 shares of Monster stock (or the 

cash equivalent) at settlement. Settlement was to be made by delivering to BofA 

up  to  ten  percent  of  the  1,765,188  shares  on  each  of  ten  consecutive  weekdays 

between September 11 and 24, 2008. At the close of trading on the NASDAQ on 

September 11, 2007, the price of Monster stock was $32.91. 



                                                5 
       
       The contract provided that the actual number of shares to be delivered on 

each  of  the  ten  settlement  dates  would  be  determined  in  one  of  three  ways, 

depending on the closing price of Monster stock on each of the ten dates. If the 

closing price on a settlement date was less than (or equal to) $30.4610 (“BofA floor 

price”), the number of shares to be delivered on each of the ten dates would be 

176,519  (ten  percent  of  1,765,188).1  If  the  closing  price  on  a  settlement  date  was 

more than the BofA floor price but less than (or equal to) $40.5809 (“BofA cap price”), 

the number of shares to be delivered on each of the ten dates would be a fraction 

of 176,519: the numerator of the fraction would be the BofA floor price and the 

denominator would be the Monster stock closing price. If the closing price on a 

settlement  date  was  more  than  the  BofA  cap  price,  the  number  of  shares  to  be 

delivered would be a more complicated fraction of 176,519: the numerator of the 

fraction  would  be  the  closing  price  minus  the  difference  between  the  BofA  cap 

price and the BofA floor price, and the denominator would be the closing price. 

       These three methods of determining the number of shares to be delivered at 

settlement  would  yield  curious  results.  To  illustrate  these  results,  it  will  be 



                                                                   
        The number of shares for the first two dates was 176,518 and for the next eight 
       1

days was 176,519 so that the total equaled 1,765,188. This slight variation applied to all 
three methods of determining the number of shares to be delivered at settlement.   
                                                                      6 
        
convenient to ignore the fact that ten percent of the total number of the 1,765,188 

shares would be delivered on each of ten consecutive weekdays and consider the 

collateralized shares as a bloc. If the closing price was equal to, or any price below, 

the  floor  price,  the  number  of  shares  to  be  delivered  would  always  be  the  total 

number of shares pledged as collateral, which would be the maximum number of 

shares required to be delivered at settlement. If the closing price was between the 

floor price and the cap price, the number of shares to be delivered would decline 

from 1,765,188 the closer the closing price was to the cap price. The decline would 

end when the closing price equaled the cap price, at which point the number of 

shares to be delivered would be 1,324,993 (1,765,188 times 30.4610/40.5809).2 If the 

closing  price  was  any  price  above  the  cap  price,  the  number  of  shares  to  be 

delivered  would  increase  from  1,324,993  and  continue  to  increase  the  more  the 

closing exceeded the cap price. The increase would be continuous as the closing 

price  increased  and  the  number  of  shares  to  be  delivered  approached  the  total 

number  of  the  collateralized  shares,  but  the  number  of  shares  to  be  delivered 

would never exceed that maximum total number. These effects are illustrated in 

the following table, showing an example of how many shares of a 1,000‐share bloc 



                                                                   
       2    See footnote 9, infra. 
                                                                      7 
        
would be delivered at various closing prices: some below or equal to the floor price 

of 30.5 (rounded), some between the floor price and the cap price of 40.6 (rounded), 

and some above the cap price. The table also shows the fraction used to determine 

the number of shares to be delivered. 

    

 closing price:                       20               25              30.5   35       40       40.6       45       50       60 
 fraction:                                                               30.5/35  30.5/40  30.5/40.6  34.9/45  39.9/50  49.1/60 
 shares delivered :               1000             1000            1000      850      763       751       776      798      818 
  

        Under the BofA contract, McKelvey had the option to settle the contract with 

the “cash equivalent” no matter which of the three methods for determining the 

number  of  shares  to  be  delivered  was  applicable.  The  cash  equivalent  for  each 

share to be delivered was 105 percent of the closing share price three trading days 

prior  to  the  valuation  date  for  the  first  portion  of  the  collaterized  shares  to  be 

delivered, which was September 11, 2008.3 Of course, had McKelvey used the cash 

                                                                    
         This  simplified  explanation  is  derived  from  several  provisions  of  the  original 
        3

BofA  contract,  all  of  which  were  carried  forward  into  the  amended  contract  with  the 
valuation dates extended. “If Party B [McKelvey] elects Cash Settlement . . . Party B shall 
pay  the  Preliminary  Forward  Cash  Settlement  Amount  to  Party  A  [BofA]  on  the 
Preliminary Cash Settlement Payment Date.” The Preliminary Forward Cash Settlement 
Amount is defined as “The sum of all the Daily Preliminary Forward Cash Settlement 
Amounts,”  and  the  “Preliminary  Cash  Settlement  Payment  Date”  is  defined  as  “The 
Currency Business Day immediately following the Preliminary Cash Settlement Pricing 
Date.” The Daily Preliminary Forward Cash Settlement Amount is defined as ”105% of 
the Forward Cash Settlement Amount that would apply if the Valuation Date were the 
                                                                                8 
         
equivalent option (for both the BofA and MSI contracts), he would have had to 

pay a substantial sum of money. 

       On July 24, 2008, two months before the ten settlement dates, McKelvey paid 

BofA  $3,477,949.92  to  amend  the  BofA  contract  by  extending  the  original 

settlement  dates,  which  also  served  as  valuation  dates,  from  ten  consecutive 

weekdays  in  September  2008  to  ten  consecutive  weekdays  in  February  2010 

(“amended contract”). No other terms of the 2007 BofA contract were changed. On 

the date of the BofA extension, the closing price of Monster stock was $18.24. 

       The MSI VPFC. Under the MSI contract, effective September 24, 2007, MSI 

agreed  to  pay  McKelvey  $142,626,185.80  on  September  27,  2007;  he  agreed  to 

pledge 4,762,000 Monster shares to secure his obligation to MSI; and he agreed to 

deliver  to  MSI  up  to  4,762,000  Monster  shares  (or  the  cash  equivalent)  on 

September 24, 2008. At the close of trading on the NASDAQ on September 24, 2007, 

the price of Monster stock was $33.47. 




                                                                   
Preliminary  Cash  Settlement  Pricing  Date.”  The  Preliminary  Cash  Settlement  Pricing 
Date is defined as “The third Scheduled Trading Day immediately prior to the Scheduled 
Valuation  Date  for  the  Component  with  the  earliest  scheduled  Valuation  Date.”  The 
earliest  scheduled  Valuation  Date  for  the  first  component,  i.e.,  10  percent  of  the 
collateralized shares was September 11, 2008. 
                                                                      9 
        
       The contract provided that the actual number of shares to be delivered on 

the settlement date would be determined in one of three ways depending on the 

average  of  the  closing  prices  of  Monster  stock  on  ten  valuation  dates  (“average 

price”). If the average price was less than (or equal to) $30.894 (“MSI floor price”), 

the number of shares to be delivered would be 4,762,000. If the average price was 

more than the MSI floor price but less than (or equal to) $35.772 (“MSI cap price”), 

the  number  of  shares  to  be  delivered  would  be  a  fraction  of  4,762,000,  the 

numerator of the fraction to be the MSI floor price and the denominator to be the 

average price. If the average price was more than the MSI cap price, the number of 

shares  to  be  delivered  would  be  a  more  complicated  fraction  of  4,762,000:  the 

numerator of the fraction would be the average price minus the difference between 

the  MSI  cap  price  and  the  MSI  floor  price,  and  the  denominator  would  be  the 

average  price.  These  three  methods  of  calculation  yielded  precisely  the  same 

curious results described above with respect to the BofA contract when the closing 

price  was  equal  to  or  below  the  MSI  floor  price,  above  the  MSI  cap  price,  or 

between them. 

       Under the MSI contract, like the BofA contract, McKelvey had the option to 

settle the contract with the “cash equivalent” no matter which of the three methods 



                                                10 
        
for  determining  the  number  of  shares  to  be  delivered  was  applicable,  but  the 

calculation of the cash equivalent differed from the BofA contract. Under the MSI 

contract, the cash equivalent was the number of shares to be delivered multiplied 

by the closing price of Monster stock on the last of the ten averaging dates.4 That 

date was September 24, 2008. 

       On July 15, 2008, two months before the settlement date, McKelvey paid MSI 

$8,190,640  to  amend  the  MSI  contract  by  extending  the  original  settlement  date 

from September 24, 2007, to January 15, 2010, and to extend the dates on which the 

average price would be determined from ten consecutive weekdays in September 

2008 to ten consecutive weekdays in January 2010 (“amended contract”). No other 

terms of the 2007 MSI contract were changed. On the date of the MSI extension, 

the closing price of Monster stock was $17.28. 




                                                                   
       4  This  simplified  explanation  is  derived  from  two  sources.  The  original  MSI 
contract, with the valuation date extended by the amended contract, provided that “If 
Cash  Settlement  applies,  then  on  the  Cash  Settlement  Payment  Date,  Counterparty 
[McKelvey] shall pay to MSI plc the Forward Cash Settlement Amount,” which “shall be 
determined in accordance with the Equity Definitions” of the International Swaps and 
Derivatives Assn., Inc. (“ISDA”). Under the relevant Equity Definitions, Forward Cash 
Settlement Amount means “an amount equal to the Number of Shares to be Delivered . . 
.  multiplied  by  the  Settlement  Price,”  §  8.5(f),  ISDA,  “2002  ISDA  Equity  Derivatives 
Definitions” 25 (2002), and Settlement Price means “the price per Share . . . as of . . . the 
Valuation Date, § 7.3(a), id. at 22. The MSI contract specified that the Valuation Date was 
September 24, 2008. 
                                                                      11 
        
       On the dates of the extensions of both the BofA and MSI contracts, the value 

of McKelvey’s Monster shares was about $114 million. If McKelvey had delivered 

his  Monster  shares  on  those  dates  instead  of  extending  the  settlement  and 

valuation dates of the VPFCs, he would have realized a substantial capital gain. 

       Settlement of amended contracts. After McKelvey’s death, the Estate settled the 

amended BofA contract by delivering 1,757,016 Monster shares to BofA on May 8, 

2009,  5  and  settled  the  amended  MSI  contract  by  delivering  4,762,000  Monster 

shares  to  MSI  on  August  5,  2009.  Both  the  original  VPFCs  and  the  amended 

contracts provided for  expedited  settlement  in  the  event of  various  occurrences 

including  McKelvey’s  death.  The  parties  make  no  claim  that  the  expedited 

settlements have any significance to the issues on appeal. The Estate obtained a 

stepped‐up basis for the Monster shares. See 26 U.S.C. § 1014(a)(1). 

       To  recapitulate:  by  executing  both  VPFCs  in  September  2007,  McKelvey 

received  about  $194  million,6  pledged  about  6.5  million  Monster  shares,7  then 



                                                                   
       5 The parties do not explain why the total number of shares delivered to BofA at 
settlement,  1,757,016,  was  slightly  less  than  the  anticipated  total  number  of  shares, 
1,765,188,  to  be  delivered  if  the  closing  price  was  below  the  floor  price  in  the  BofA 
contract, which it was.  
        
        $50,943,578.31  BofA  prepayment  plus  $142,626,185.80  MSI  prepayment  equals 
       6 

$193,569,564.11.  
        

                                                                      12 
        
worth about $218 million,8 and agreed to deliver one year later between about 5.4 

million9 and 6.5 million Monster shares (then worth between about $181 million10 

and  $218  million).  Ten  months  later,  McKelvey  paid  $11,668,590  to  execute 

amended contracts, which extended the settlement dates and the valuation dates 

that  would  determine  the  number  of  shares  to  be  delivered  at  settlement.  The 

Estate  settled  the  amended  contracts  by  delivering  6,519,016  Monster  shares, 

which the Commissioner states were worth about $88 million, to BofA and MSI. 

Neither  McKelvey  nor  the  Estate  paid  any  income  taxes  with  respect  to  the 

Monster shares. 



                                                                   
        1,765,188 shares in the BofA contract  plus 4,762,000 shares in  the  MSI  contract 
       7 

equals 6,527,188 shares.  
        
         6.5  million  times  $33.47,  the  closing  price  of  Monster  stock  on  Sept.  24,  2007, 
       8

equals $217,555,000.  
        
       9  Under  the  BofA  and  MSI  contracts,  McKelvey  was  obligated  to  deliver  the 
minimum number of shares at settlement if the closing price at that time equaled the cap 
price. To determine the minimum number of shares in that circumstance, the applicable 
fraction for the BofA contract is $30.4610 (floor price)/$40.5809 (cap price), which is the 
smallest applicable fraction under the contract, applied to the number of shares pledged 
in the BofA contract, 1,765,188, which yields 1,324,993 shares. To determine the minimum 
number  of  MSI  shares,  the  applicable  fraction  is  30.894  (floor  price)/$35.77  (cap  price) 
applied  to  the  number  of  shares  pledged  in  the  MSI  contract,  4,762,000,  which  yields 
4,112,636  shares.  Adding  1,324,993  to  4,112,636  yields  5,437,629  shares.  The 
Commissioner’s briefs to the Tax Court reported that the minimum number of shares to 
be delivered would be about 5.4 million shares. 
 
       10    5.4 million times $33.47 equals $180,738,000.  
                                                                      13 
        
      McKelvey’s  2008  income  tax  return.  McKelvey’s  2008  federal  income  tax 

return, filed by the executor of his Estate, reported no income attributable to the 

execution  of  the  amended  contracts.  The  Estate’s  reason  for  not  reporting  any 

short‐term  capital  gain  was  its  view  that  the  extensions  of  the  settlement  and 

valuation dates did not result in a taxable exchange of the original VPFCs for the 

amended  contracts.  The  Estate’s  reason  for  not  reporting  any  long‐term  capital 

gain  was  its  view  that  such  a  gain  could  not  have  occurred  until  the  amended 

contracts were settled by delivery of Monster shares to BofA and MSI, and, by that 

time, the shares had acquired a stepped‐up basis following McKelvey’s death, see 

26 U.S.C. § 1014(a)(1), and the stock price had declined between the date of death 

and the settlement date.   

       The Commissioner’s deficiency determination. The Commissioner determined 

a deficiency of more than $41 million in McKelvey’s 2008 federal income tax based 

on  his  determination  that  McKelvey  realized  a  capital  gain  of  more  than  $200 

million when he executed the VPFC extensions in 2008.  This deficiency was based 

on two separate determinations. First, McKelvey realized a short‐term capital gain 

because  the  extensions  of  the  settlement  and  particularly  the  valuation  dates 

resulted  in  taxable  exchanges  of  the  original  VPFCs  for  the  more  valuable 



                                               14 
       
amended contracts, which the Commissioner deemed to be “forward contracts” 

within the meaning of 26 U.S.C. § 1259(d)(1).11 Second, McKelvey realized a long‐

term  capital  gain  because  the number  of  shares  to  be  delivered at  settlement  of 

these  forward  contracts  was  “substantially  fixed”  within  the  meaning  of 

subsection 1259(d)(1), resulting in constructive sales of the Monster shares that he 

had  pledged  as  collateral  under  what  the  Commissioner  deemed  to  be  forward 

contracts. We set forth in more detail the Commissioner’s rationale for these claims 

of capital gains below when we consider his arguments on this appeal. 

       The Tax Court decision. McKelvey’s estate commenced a Tax Court action to 

challenge the Commissioner’s determinations.  On joint motion of the parties, the 

case was decided without trial based on stipulated facts. See Estate of McKelvey v. 

Commissioner, 148 T.C. No. 13, 2017 WL 1402129, at *1 (2017) (“TC op.”). 

       The Tax Court began its consideration by noting that the execution of the 

VPFCs in 2007 did not result in recognition of any capital gains and would not 

result in any capital gains until the VFPCs were settled. The VPFCs were “open” 

transactions,  i.e.,  the  identity  of  and  the  number  of  shares  to  be  delivered  at 


                                                                   
         Subsection 1259(d)(1) provides: 
       11

       “Forward  contract.—The  term  ‘forward  contract’  means  a  contract  to 
       deliver  a  substantially  fixed  amount  of  property  (including  cash)  for  a 
       substantially fixed price.” 
                                                                      15 
        
settlement was not substantially fixed because the taxpayer could substitute cash 

or non‐collaterized stock to satisfy his delivery obligations and the amount of cash 

or  stock  to  be  delivered  depended  on  the  stock  price  at  settlement.  The 

Commissioner  had  previously  acknowledged  that  VPFCs  did  not  incur  capital 

gains when executed. That position conformed to Revenue Ruling 2003‐7, 2003‐1 

C.B. 363 (2003). 

      The Tax Court then noted that the ultimate issue to be decided was “what 

tax consequences, if any, occurred when [McKelvey] extended the settlement and 

averaging dates of the original VPFCs.” TC op. 14, 2017 WL 1402129, at *4. Judge 

Ruwe  observed  that  neither  party  had  cited  any  decisions  considering  the  tax 

consequences of extending VPFC valuation dates, and the case appeared to be one 

of first impression in the Tax Court. It is in this Court as well. 

      The Tax Court ruled in favor of the taxpayer on all issues. With respect to 

the  claimed  short‐term  capital  gain,  the  Court  held  that  the  execution  of  the 

contracts  was  not  a  taxable  “disposition  of  property”  under  26  U.S.C.  §  1001 

because  the  VPFCs  were  not  “property”  to  the  taxpayer  at  the  time  they  were 

exchanged for the amended contracts. See id. at 18‐23, 2017 WL 1402129, at *6‐*8. 

The  Court  explained  that,  at  the  time  the  amended  contracts  were  signed, 



                                               16 
       
McKelvey had received the cash prepayment due him under each VPFC and “had 

only  obligations  under  the  contracts—and  obligations  are  not  property  . . .  and 

therefore section 1001 is inapplicable.” Id. at 20, 2017 WL 1402129, at *7. 

      Having  concluded  that  the  VPFCs  were  not  property  on  the  date  of  the 

amended  contracts,  the  Tax  Court  did  not  consider  the  possibility  that  the 

execution  of  the  amended  contracts  resulted  in  short‐term  capital  gain  on  the 

theory that the obligations of the VPFCs had been terminated by the execution of 

the amended contracts. See 26 U.S.C. § 1234A(1).12  

      With respect to the claimed long‐term capital gain, the Tax Court ruled that 

the amended contracts did not result in the constructive sale of the collateralized 

Monster shares under 26 U.S.C. § 1259. See TC op. at 35‐36, 2017 WL 1402129, at 

*11‐*12. The Court stated that the “open transaction treatment” under the VPFCs 

“continued” under the amended contracts, see id. at 36, 2017 WL 1402129, at *12, 

which the Court did not regard as forward contracts under section 1259(d)(1). The 

Tax Court also noted that because shares other than the Monster shares pledged 



                                                                  
      12 Subsection 1234A(1) provides: 
      “Gain or loss attributable to the cancellation . . . or other termination of . . . 
      a right or obligation . . . with respect to property which is . . . a capital asset 
      in the hands of the taxpayer . . . shall be treated as gain or loss from the sale 
      of a capital asset.” 
                                                                     17 
       
as  collateral  could  be  used  to  settle  the  amended  contracts,  McKelvey  “had  the 

discretion to settle the VPFCs using stock with a higher or lower basis than the 

stock pledged as collateral.” Id. at 30, 2017 WL 1402129, at *10. 

                                       Discussion 

I. Standard of Review 

       This  Court  reviews  de  novo  Tax  Court  decisions  rendered  on  a  stipulated 

record.  See General Electric Co. v. Commissioner, 245 F.3d 149, 154 (2d Cir. 2001). 

Generally,  the  Commissioner’s  determinations  in  a  notice  of  deficiency  are 

presumed correct, and the taxpayer bears the burden of proving them incorrect by 

a preponderance of the evidence. See Tax Ct. Rule 142(a); Welch v. Helvering, 290 

U.S. 111, 115 (1933).   

II. Short‐Term Gain 

       We  agree  with  the  Tax  Court  that  McKelvey  did  not  incur  a  short‐term 

capital  gain  on  the  basis  of  the  Commissioner’s  claim  that  replacement  of  the 

VPFCs  with  the  amended  contracts  was  an  “exchange  of  property.”  26  U.S.C. 

§ 1001(c).  At  the  time  the  VPFCs  were  extended,  McKelvey  no  longer  had  any 

rights in the contracts that could constitute property.  He had already received the 

$194 million prepayments from the banks, and nothing else was owed to him.  He 



                                               18 
        
had only the obligation to deliver Monster shares (or their cash equivalent) to the 

banks  in  September  2008.    As  the  Tax  Court  explained,  “obligations  are  not 

property.” TC Op. at 20, 2017 WL 1402129, *7.  

       Nevertheless,  the  Commissioner  has  an  alternative  claim  that  McKelvey 

realized a short‐term gain because his obligation under each VPFC was terminated 

when he executed the amended contracts. “Gain . . . attributable to the cancellation 

. . . or other termination of . . . a right or obligation . . . with respect to property 

which is . . . a capital asset in the hands of the taxpayer . . . shall be treated as gain 

. . . from the sale of a capital asset.” 26 U.S.C. § 1234A(1); see Pilgrim’s Pride Corp. v. 

Commissioner,  779  F.3d  311,  317  (5th  Cir.  2015)  (interpreting  section  1234A(1)  to 

mean  that  “[c]apital  gain  or  loss  results  from  the  termination  of  contractual  or 

derivative rights with respect to capital assets”) . 

       Although  the  Tax  Court  did  not  consider  the  termination‐of‐obligation 

argument, both parties agree that this Court may consider it. The Commissioner 

asserts that the termination issue “was placed squarely before the Tax Court by 

the [E]state itself,” Brief for Commissioner at 52, and the Estate “does not dispute 

that this Court may consider the Commissioner’s new arguments, given that the 

Estate explained below why the extensions did not result in a termination of Mr. 



                                                19 
        
McKelvey’s  obligations,”  Brief  for  Estate  at  27.  The  parties  differ,  however,  on 

whether  the  amended  contracts  accomplished  a  termination  of  McKelvey’s 

obligations under the VPFCs. Normally, we would remand that issue in its entirety 

to  the  Tax  Court,  but  because  Judge  Ruwe’s  opinion  rejected  a  premise  of  the 

Commissioner’s termination argument, we will consider the issue in part. 

       The  Commissioner  contends,  and  the  Estate  disputes,  that  the  VPFCs 

executed in 2007 were replaced by amended contracts executed in July 2008. The 

Tax  Court  rejected  this  premise  of  the  Commission’s  termination  argument  by 

stating, “[T]here is no merit to [the Commissioner’s] contention that the extended 

VPFCs should be viewed as separate and comprehensive financial instruments.” 

T.C. op. at 36, 2017 WL 1402129, at *12. This statement was made in the course of 

rejecting  the  Commissioner’s  claim  that  the  extension  of  the  valuation  dates 

resulted in a constructive sale of the collateralized shares. 

       We  agree  with  the  Commissioner  that  extension  of  the  valuation  dates 

resulted  in  amended  contracts  that  replaced  the  original  contracts.  The  new 

valuation dates determined the share price upon which the number of shares to be 

delivered  at  settlement  would  be  calculated,  and  these  dates  were  seventeen 

months later than the dates for the original BofA contract and sixteen months later 



                                                20 
        
than  the  dates  of  the  original  MSI  contract.  As  the  Commissioner  argues,  “By 

extending the valuation dates, the parties fundamentally changed the bets that the 

VPFCs represented, from bets on the value of Monster stock in September 2008 to 

bets  on  the  value  of  Monster  stock  in  January  and  February  2010.”  Brief  for 

Commissioner at 36. 

      As the Estate acknowledged in the Tax Court, “a ‘sufficiently fundamental 

or  material  change’  to  an  original  contract  that  results  in  ‘a  change  in  the 

fundamental substance of the original contract’ will be considered an exchange of 

the original contract for the amended contract.” Tax Court Brief for Estate at 43 

(quoting Rev. Rul. 90‐109, 1990‐2 C.B. 191 (1990)). Extending the valuation dates 

was a fundamental change. 

      The new valuation dates in the amended contracts resulted in new contracts 

just as new expiration dates for option  contracts result in new option contracts. 

The active trading of option contracts based on significant differences in expiration 

dates demonstrates that the options market regards different expiration dates as 

constituting different option contracts. As the report of the Commissioner’s expert 

witness, Dr. Henrick Bessembinder, illustrates, on Sept. 11, 2007, the effective date 

of the BofA VPFC, call options for Monster stock with a strike price of $35 could 



                                               21 
       
be purchased for $0.35 if the expiration date was September 22, 2007, but cost $2.55 

if the expiration date was January 19, 2008, and cost $6.10 if the expiration date 

was January 17, 2009. 

       In the pending case, McKelvey paid the banks approximately $11 million to 

obtain  the  new  valuation  dates.  Obviously,  he  did  not  think  he  was  making 

insignificant changes. 

       Whether the replacement of the obligations in the original VPFCs with the 

obligations  in  what  we  hold  are  new  contracts  satisfies  the  criteria  for  a 

termination  of  obligations  that  gives  rise  to  taxable  income,  presumably  capital 

gain, and the amount of such gain are issues that we leave for determination in the 

first instance by the Tax Court on remand.13 

III. Long‐Term Capital Gain 

       The Commissioner renews on this appeal the argument he made to the Tax 

Court: the execution of the 2008 contracts extending the valuation dates resulted 

in the constructive sale of the shares pledged as collateral. 




                                                                   
         The  parties  recognize  that  this  case  concerns  contracts  that  are  non‐debt 
       13

instruments,  and  we  make  no  implication  as  to  the  tax  consequences  of  fundamental 
changes in debt instruments.  
                                                                      22 
        
       The Commissioner bases his claim of long‐term gains on a statutory ground 

and a legal contention. The Commissioner’s statutory ground is that a constructive 

sale under 26 U.S.C. § 1259 occurs when a taxpayer holds an “appreciated financial 

position”  in  stock  and  enters  into  a  “forward  contract  to  deliver  the  same  or 

substantially  identical  property,”  26  U.S.C.  §  1259(c)(1)(C),  and  a  “forward 

contract” is defined as “a contract to deliver a substantially fixed amount of property 

(including cash) at a substantially fixed price,” id. § 1259(d)(1) (emphasis added).14 

There is no dispute that on the dates of the amended contracts all of McKelvey’s 

Monster shares were an “appreciated financial position.”15 

       The Commissioner’s legal contention, the disputed issue on the constructive 

sale portion of this appeal, is that the amount of Monster shares to be delivered at 

settlement of each amended contract was “substantially fixed” on the date when 

each  amended  contract  was  executed.  His  rationale  is  that,  because  the  closing 



                                                                   
         The relevant Senate report explains the definition of forward contract from the 
       14

opposite  perspective,  explaining  that  “a  forward  contract  providing  for  delivery  of  an 
amount of property, such as shares of stock, that is subject to significant variation under the 
contract  terms  does  not  result  in  a  constructive  sale.”  S.  Rep.  105‐33,  at  125‐26  (1997) 
(emphasis added). 
        
         “Appreciated financial position” generally means “any position with respect to 
       15

any stock . . . if there would be gain were such position sold . . . at its fair market value.” 
26 U.S.C. § 1259(b)(1).  
 
                                                                      23 
        
price of Monster stock on that date had fallen so far below the floor price of each 

contract (“deep in the money” in stock market parlance), there was only a remote 

chance that the price would recover and exceed the floor price by the valuation 

date.  Based  on  this  circumstance,  the  Commissioner  contends  that  on  the 

execution  date  of  the  amended  contracts  it  was  virtually  certain  that  on  the 

settlement  date  McKelvey  would  have  to  deliver  all  of  the  collateralized  shares 

pledged under each amended contract, i.e., 1,765,188 shares to BofA and 4,762,000 

shares to MSI, which the contracts required if the Monster stock price closed below 

the  floor  price.  That  virtual  certainty,  the  Commissioner  concludes,  means  that, 

the  amount  of  property  to  be  delivered  at  settlement  was  “substantially  fixed” 

within the meaning of subsection 1259(d)(1) and therefore the collateralized shares 

had been constructively sold.  

      The key step in the Commissioner’s claim of constructive sales is his reliance 

on the remoteness of the possibility that the price of Monster stock would recover 

and  exceed  the  floor  price  by  the  valuation  date  of  each  amended  contract.  He 

bases his reliance on Dr. Bessembinder’s report (the “Report”). The Report used 

the  so‐called Black‐Scholes  formula,  a  formula widely used  for  determining  the 




                                               24 
       
value of option contracts.16 The Black‐Scholes formula uses probability analysis, 

which, in addition to being used to price options, can also be used to determine 

the probability that a stock will reach a certain price by a certain date. The formula 

uses several factors: (1) the market price of the underlying stock on the valuation 

date, (2) the risk‐free interest rate on the valuation date, (3) the period between the 

purchase  of  the  option  and  the  expiration,  (4)  the  option  strike  price,  (5)  the 

volatility of the rate of change in the spot price of the underlying stock, and (6) the 

dividend yield. 

       Using  the  Black‐Scholes  formula,  the  Report  stated  that  for  the  BofA 

amended contract “the probability that the settlement price on the expiration date 

would be greater than the floor price was approximately [sic] 14.90% immediately 

after  the  extension  [of  the  valuation  date],  as  compared  to  52.78%  when  the 




                                                                   
       16 The Black‐Scholes formula, published in 1973 by three economists, Fischer Black, 
Myron  Scholes, and Robert Merton, is “perhaps the  world’s  most  well‐known options 
pricing     model.”      Jean     Folger,   Options     Pricing:    Black‐Scholes    Model, 
https://www.investopedia.com/university/options‐pricing/black‐scholes‐model.asp (last 
visited July 8, 2018). For their work, Scholes and Merton were awarded the 1997 Nobel 
Prize in Economics (Black was ineligible for the award because he had died, but the Nobel 
committee acknowledged his role). See id. The extremely complicated formula is shown 
in Folger, Figure 4, along with a typical calculator that can be used to apply the formula 
to  the  relevant  factors,  id.,  Figure  5.  See  also  Black‐Scholes  model, 
https://en.wikipedia.org/wiki/Black‐Scholes_model (last visited July 8, 2018). 
                                                                      25 
        
contract  was  originated”  and  that  the  comparable  figures  for  the  MSI  amended 

contract were 12.87% as compared to 53.62%. Joint App’x at 199. 

       Whether probability analysis may be used to determine that an amount of 

property is “substantially fixed” for purposes of subsection 1259(d)(1) is a novel 

question. Obviously, the modifier “substantially” informs us that the amount need 

not  be  exactly  fixed  and  that  Congress  contemplated  some  leeway.  A  clear 

example of an amount substantially fixed would be an amount within a narrow 

range of limits. In the pending case, the amount is claimed to be substantially fixed 

for  a  different  reason:  the  contract’s  amount  of  shares  to  be  delivered  is  fixed 

whenever  the  closing  price  on  the  valuation  date  is  below  or  equal  to  the  floor 

price, and on the valuation date there was a very low probability that the closing 

price would reach the floor price before the settlement date.  Although the Report 

presents the probability (for each contract) that the closing price will be equal to 

or  above  the  floor  price  on  the  valuation  date,  we  think  the  matter  should  be 

analyzed  by  using  the  reciprocals  of  the  Report’s  percentages:  there  was  a 

probability  of  85.10%  and  87.13%  for  the  BofA  and  MSI  amended  contracts, 

respectively, that the closing price would be below the floor price on the settlement 




                                                 26 
        
date.17  The  arithmetic  is  the  same  with  either  form  of  expression,  but 

“substantially” in this context is better understood to mean substantially certain 

that the closing price will be below the floor price, rather than how unlikely it is 

that the closing price will equal or exceed the floor price. 

       Neither party cites a decision on the use of probability analysis to determine 

whether  an  amount  has  been  “substantially  fixed”  for  purposes  of  subsection 

1259(d)(1). Relevant, however, is Progressive Corp. v. United States, 970 F.2d 188 (6th 

Cir. 1992). That case concerned a corporate taxpayer that bought shares of stock 

and simultaneously sold call options with respect to the shares.18 Call options are 

options  enabling  the  option  buyer to  buy  a  stock  at  a  specified  price  (the  strike 

price) at any time before the option expires. When the taxpayer in Progressive sold 

the call options, they were “in the money,” meaning that the strike price was below 

the market trading price. The spread between the strike and market prices gave 

the option buyer an opportunity to make an immediate profit by exercising the 


                                                                   
       17  The  Commissioner also  uses  the  reciprocal  of  Dr.  Bessembinder’s  percentage, 
stating that “there was a greater than 85% chance that there would be zero variation” in 
the number of shares to be delivered at settlement. Reply Brief for Commissioner at 32 
(emphasis in original). 
        
       18  As  the  Sixth  Circuit  explained,  the  corporate  taxpayer  made  two  sets  of 

complicated arrangements, Progessive, 970 F.2d at 190, but only the Court’s treatment of 
the call options in the second set is relevant to the pending appeal. 
                                                                      27 
        
options at the strike price and selling the stock at the market price (as long as the 

spread exceeded the purchase price of the options).  

        In  Progressive  the  Commissioner  had  asked  the  District  Court  to  decide 

whether  the  call  options  “were  so  deep‐in‐the‐money”  that,  from  the  option 

seller’s standpoint (the taxpayer), each option “was the equivalent of a contractual 

obligation to sell” because it was “virtually certain that the purchasers of the call 

options  would  exercise  them”  promptly  and  take  their  quick  profits.  Id.  at  193. 

That  mattered  because  an  immediate  sale  would  reduce  the  taxpayer’s  holding 

period  of  the  stock  to  zero,  see  26  U.S.C.  §  246(c)(3),  a  consequence  that  would 

deprive it of a claimed inter‐corporate dividend exclusion, see  id. § 246(c)(1)(A).  

See Progressive, 970 F.2d at 189‐90. The District Court had not decided whether the 

spread was so great that exercise of the options was virtually certain, and the Sixth 

Circuit remanded that issue to the District Court for its determination. See id. at 

194. 

        The Sixth Circuit’s analysis and disposition is relevant to our case because 

the  District  Court  was  asked  to  decide  how  likely  it  was  that  the  option  buyer 

would immediately exercise its purchase right. Or, to frame the issue in terms of 

Dr. Bessembinder’s analysis, the issue was whether the spread created so high a 



                                                 28 
         
probability of the option buyer immediately exercising its rights that the option 

seller’s obligation to sell was “virtually certain.” Progressive differs from our case 

in  two  respects.  The  probability  to  be  determined  needed  to  meet  the  high 

standard  of  “virtual  certainty”  rather  than  “substantially  fixed,”  and  the 

probability concerned action to be taken on the basis of a market price at the time 

the option was written, rather than at a future evaluation date when the amended 

contract would be settled. Nevertheless, meeting the Sixth Circuit’s standard on 

the date the options were written would require consideration of a probability, i.e., 

the likelihood that the option buyer would then exercise its rights. 

       Using  probability  analysis  to  decide  in  the  pending  appeal  the  likelihood 

that  a  stock  will  not  reach  a  floor  price,  thereby  affecting  tax  consequences,  is 

neither explicitly authorized nor prohibited by any relevant statute. And although 

Congress  authorized  the  issuance  of  “necessary  or  appropriate”  regulations  to 

implement the constructive sale statute, see 26 U.S.C. § 1259(f), and the relevant 

Senate report contemplated that the Treasury Department would do so, see S. Rep. 

105‐33 at 126 (1997), no such regulations have been issued. Nevertheless, we are 

persuaded to accept probability analysis in this context. 




                                                 29 
        
      Tax laws are to be applied with an eye to economic realities. See, e.g., Frank 

Lyon Co. v. United States, 435 U.S. 561, 573 (1978) (economic realities of transaction 

to be considered); Greene v. United States, 79 F.3d 1348, 1356 (2d Cir. 1996) (26 U.S.C. 

§ 1256 enacted “to harmonize tax treatment of commodity futures contracts with 

the economic realities of the marketplace”). Virtually all stock transactions rest on 

the  market’s  (albeit  differing)  perceptions  of  the  probabilities  of  share  price 

movement, both the direction and extent of such movement. Probabilities are an 

economic  reality  affecting  such  transactions,  and  we  see  no  reason  why  they 

should not affect the tax consequences of them. Illustrating the point in a context 

especially relevant to this appeal is the pricing of stock options. Whether or not 

traders of options know it, a major determinant of option prices that are bid and 

asked every day in options markets is the Black‐Scholes formula, the same formula 

that Dr. Bessembinder used to determine the probabilities in the pending case. See 

footnote 14, supra. So the economic reality pertinent to this case is not only the use 

of probability analysis in general but the use of the widely accepted Black‐Scholes 

probability formula in particular. 

      A  further  consideration  guides  our  resolution  of  this  issue.  A  taxpayer 

holding a large bloc of appreciated securities and wishing to diversify his portfolio 



                                               30 
       
faces the prospect of a considerable capital gain if he sells his shares. Executing a 

VPFC provides him with the immediate cash that a sale would produce (but no 

immediate capital gain in view of Rev. Rul. 2003‐7). Because financial institutions 

are unlikely to set settlement dates much later than execution dates (witness the 

one‐  and  one‐and‐a‐half‐year  intervals  in  the  contracts  in  this  case),  a  taxpayer 

wishing to obtain his up‐front payment without having to settle and incur a large 

capital  gain  will  want  to  proceed,  as  McKelvey  did,  by  executing  amended 

contracts extending his settlement and valuation dates. This device is so alluring 

that he will be willing to pay substantial sums, in this case $11 million, to obtain 

the extended dates, and financial institutions, as this case shows, will be willing to 

extend the dates at an appropriate price. 

       A taxpayer and his VPFC long party can often be expected to repeat these 

extensions for the taxpayer’s life, knowing that at his death the shares will have a 

stepped‐up basis in the hands of his estate. The up‐front payment will have been 

received without ever incurring the capital gains tax that would have been due 

had the payment resulted from a sale of the stock. In this case that payment was 

$194  million,  and  thus  far,  no  capital  gains  taxes  have  been  paid.  The  Internal 

Revenue Code should not be readily construed to permit that result. 



                                                31 
        
       We must acknowledge, however, that using probability analysis to prevent 

capital  gain  avoidance  in  this  case  does  not  affect  all  amended  VPFCs  but  only 

those  amended  to  become  forward  contracts  where  the  number  of  shares  to  be 

delivered at settlement is substantially fixed because of a share price significantly 

below  the  floor  price.  Nevertheless,  despite  the  somewhat  limited  frequency  of 

situations in which amendment of the valuation date of a VPFC will create liability 

for capital gains taxes, we conclude that probability analysis may be used for such 

a purpose. 

       The  question  remains  in  this  case  whether  the  85  and  87  percentages  of 

probability are sufficiently high (or the 15 and 13 percentages are sufficiently low) 

to show that the low share price at execution of each amended contract rendered 

the amount of shares to be delivered at settlement “substantially fixed.” No bright 

line  need  be  established.  The  percentages  are  very  high,  and  the  share  prices 

yielding these percentages were so low as to be barely more than half of the floor 

prices.  Dr.  Bessembinder’s report  noted that even in  the  unlikely event  that  the 

share price would slightly exceed the floor price on the amended valuation date 

of each contract, an increase to $31 a share would decrease the number of shares 

to be delivered at settlement by less than 50,000 shares, less than 0.8 percent of the 



                                                32 
        
approximately  6.5  million  total  of  collateralized  shares,  hardly  a  “significant 

variation.” S. Rep. 105‐33, at 125‐26 (1997). So while the probability that McKelvey 

would  have  to  deliver  the  total  number  of  collateralized  shares  was  85  and  87 

percent under the two contracts, the probability that he would have to deliver a 

number  of  shares  close  to  the  total,  which  would  still  be  a  substantially  fixed 

amount, was even higher. 

       The  taxpayer  had  the  burden  to  prove  the  determinations  in  the 

Commissioner’s  notice  of  deficiency  erroneous,  see  T.C.  Rule  142(a);  Welch  v. 

Helvering, 290 U.S. 111, 115 (1933). The Estate presented no evidence to challenge 

any of Dr. Bessembinder’s data or calculations. On this record, we see no basis to 

conclude  that  the  amount  of  shares  to  be  delivered  at  settlement  was  not 

“substantially fixed” on the dates each contract was amended. Constructive sales 

of the collateral shares therefore resulted. 

       In rejecting the Commissioner’s constructive sale contention, the Tax Court 

did  not  reach  the  issue  of  whether  the  amount  of  shares  to  be  delivered  at 

settlement  was  “substantially  fixed.”  Instead,  Judge  Ruwe,  at  least  implicitly, 

rejected  the  Commissioner’s  constructive  sale  claim  because  the  amended 

contracts did not require McKelvey “to deliver the same or substantially identical 



                                                33 
        
property”  as  the  collateralized  shares.  26  U.S.C.  §  1259(c)(1)(C).  We  say 

“implicitly”  because  Judge  Ruwe  did  not  say  that  subsection  1259(c)(1)(C)  was 

inapplicable. But he did say that (1) “the extensions [of the valuation dates] did 

not clarify the uncertainty of which property [McKelvey] would ultimately deliver 

to settle the contracts,” and (2) “[McKelvey] had the discretion to settle the VPFCs 

using stock with a higher or lower basis than the stock pledged as collateral.” T.C. 

op. at 30, 2017 WL 1402129, at *10. Thus, the Tax Court appears to have rejected 

the Commissioner’s constructive sale claim because the shares to be delivered at 

settlement did not have to be the same as, or substantially identical to, the shares 

pledged as collateral. 

      Somewhat surprisingly, neither party explicitly considers this aspect of the 

Tax  Court’s  ruling.  The  Commissioner  grounds  his  constructive  sale  argument 

solely on the theory, which we accept, that the amount of shares (not the identity 

of shares) to be delivered at settlement was “substantially fixed” because of the 

depressed  price  of  Monster  stock.  The  Estate  grounds  its  opposition  to  a 

constructive sale on two arguments. First, the Estate contends that “Mr. McKelvey 

did not enter into new contracts at the time of the extensions,” Brief for Estate at 

47,  leaving  the  original  contracts  “open,”  id.  We  have  rejected  that  argument. 



                                               34 
       
Second,  the  Estate  contends  that,  even  if  the  amended  contracts  were  new 

contracts, there would not be a constructive sale because the amended contracts 

“would  not  constitute  forward  sales  of  a  substantially  fixed  amount  of  property 

under section 1259.” Brief for Estate at 48 (emphasis added; capitalization altered). 

Disputing  the  Commissioner’s  probability  analysis,  the  Estate  asserts,  “[T]he 

chance that Monster stock would rebound to above the floor price of the VPFCs 

before the extended expiration was certainly not remote.”19 Brief for Estate at 52. 

We  have  rejected  that  argument.  Expanding  its  second  argument,  the  Estate 

contends  that  any  fixation  of  the  amount  of  shares  to  be  delivered  was  not 

established  by  the  “terms”  of  the  contracts.  Brief  for  Estate  at  48‐53.  But  the 

contract terms, by focusing on closing prices at settlement and keying the number 

of  deliverable  shares  to  the  relation  of  those  prices  to  the  floor  and  cap  prices, 

necessarily require consideration of what those prices would be. 

       Perhaps both sides plausibly believe that it is the “substantially fixed price” 

language of subsection 1259(d)(1) that controls the constructive sale issue. Or they 

more  plausibly  believe  that  the  “same  or  substantially  identical  property” 



                                                                   
       19 If the price of Monster shares had closed above the floor price and McKelvey 
had settled the contracts before his death, he would have been entitled to an adjustment 
in light of the previous taxation of constructive sales. See 26 U.S.C. § 1259 (a)(2), (e)(1). 
                                                                      35 
        
language of subsection 1259(c)(1)(C) means that the property to be delivered must 

have the same value as the appreciated position. It is clear that McKelvey’s option 

to settle with shares other than the collateralized shares required him to deliver 

property  of  equal  value.  Moreover,  the  Tax  Court’s  observation  that  McKelvey 

could  have  settled  with  shares  having  a  different  basis  than  the  collateralized 

Monster stock would affect the amount of capital gain arising from a constructive 

sale,  but  not  whether  a  constructive  sale  occurred.  In  any  event,  we  decide  the 

constructive  sale  issue  as  the  parties  have  presented  it  and  conclude  that 

constructive sales of the collateralized shares occurred. 

                                       Conclusion 

       The decision of the Tax Court is reversed, and the case is remanded for (1) 

determination, in light of this opinion, of whether the termination of obligations 

that  occurred  when  the  amended  contracts  were  executed  resulted  in  taxable 

short‐term  capital  gains,  and  (2)  calculation  of  the  amount  of  long‐term  capital 

gains that resulted from the constructive sales of the collateralized shares.  




                                                36 
        
17‐2554‐ag                                                                   
Estate of McKelvey v. Comm’r 




JOSÉ A. CABRANES, Circuit Judge, concurring: 


          I agree with the Court’s conclusion that McKelvey, as issuer of 

the  nondebt  financial  instruments  in  this  case,  did  not  exchange 

property when he modified his contracts with the banks because he 

held  no  property  interests  under  the  contracts  at  the  time  of 

modification. I write separately to stress that this conclusion does not 

affect, by implication or analogy, the existing application of Treasury 

Regulations  section  1.1001‐3  to  holders  and  issuers  of  debt 

instruments.  Section  1.1001‐3  sets  forth  principles  for  determining 

when  the  modification  of  a  debt  instrument  is  sufficiently 

“significant”  to  constitute  a  taxable  event.  These  principles,  as  I 

understand  them,  apply  to  both  the  holder‐obligee  and  the  issuer‐

obligor of the instrument. See, e.g., Rev. Rul. 2004‐37, 2004‐1 C.B. 583 

(applying the principles of section 1.1001‐3 to require the issuer of a 

recourse note to recognize gain resulting from the modification of the 

note).